PAINE, District Judge
concurring:
I would reverse the Benefits Review Board decision because I find that it erroneously upheld the Administrative Law Judge’s (AU) decision. The AU improperly injected a causation element into his 20 CFR § 727.203(b)(2) inquiry of whether petitioner Marvin S. Martin is disabled. Under Section 727.203(b)(2), respondent Alabama By-Products Corporation (ABC) is offered an opportunity to rebut Mr. Martin’s interim presumption of total disability due to pneumoconiosis. Specifically, ABC must demonstrate that “In light of all relevant evidence it is established that the individual is able to do his usual coal mine work or comparable and gainful work.” See 20 CFR § 727.203(b)(2).
In his discussion of Section 727.203(b)(2), the AU first acknowledged that Mr. Martin’s treating physician, Dr. James T. Gascargne, reported that his patient was totally disabled. Then the AU improperly went on to discuss whether petitioner’s pulmonary impairment was caused by his 37 years of underground coal mine employment or cigarette smoking. The Fourth Circuit has recently held that “Section 727.-203(b)(2) is concerned with the question of whether miners are totally disabled for whatever reason. There is no inquiry into causation in a proper § 727.203(b)(2) rebuttal.” Sykes v. Director, Office of Workers’ Compensation Programs, 812 F.2d *1559890, 893-94 (4th Cir.1987) (emphasis in original). The Sixth Circuit has also held that causation is addressed in Section 727.-203(b)(3) and not in Section 727.203(b)(2). See Wright v. Island Creek Coal Company, 824 F.2d 505, 508 (6th Cir.1987).
I note further that had the AU made a proper inquiry under Section 727.203(b)(3) he would have found no evidence that Mr. Martin’s disability did not arise in whole or in part out of his coal mine employment. Dr. Gascorgne reported that his patient’s disability was probably related to his coal mine employment. ABC’s examining physician, Dr. Gaines Jones, also stated that petitioner “did have some impairment due to coal worker’s pneumoconiosis.” Martin Br. at 8. Lastly, Dr. Hayse Boyd performed a Black Lung examination upon Mr. Martin and found that his coal mine employment “would be significantly related” to his shortness of breath with minimal exertion, wheezes, and coughing with purulent sputum production. Martin Br. at 6.
The Black Lung Benefits Act, 30 U.S.C. § 901 et seq. is “intended to be remedial in nature, and doubts should be resolved in favor of the disabled miner or his survivors.” Stomps v. Director, Office of Workers’ Compensation Programs, 816 F.2d 1533, 1534 (11th Cir.1987) (per curiam). An employer will win, on invocation or rebuttal only when its evidence is stronger than the claimant’s.” Mullins Coal Co., Inc. v. Director, Office of Workers’ Compensation Programs, 484 U.S. 135, 108 S.Ct. 427, 432 n. 12, 98 L.Ed.2d 450 (1987). In my view, respondent ABC has plainly failed to meet its heavy burden of persuasion under Section 727.203(b). Cf. York v. Benefits Review Board, 819 F.2d 134, 138 (6th Cir.1987) (Director or employer cannot merely rely upon showing that miner was not totally disabled by the respiratory impairment alone to rebut miner’s presumed entitlement to benefits under § 727.203(a)). Furthermore, the AU’s cursory conclusion that Mr. Martin does not have pneumoconi-osis is simply not supported by substantial evidence. Accordingly, I would find that having already met the threshold requirements for a presumption of total disability under Section 727.203(a), Mr. Martin is entitled to receive disability benefits for his progressive and irreversible disease.